        Case: 3:18-cv-01061-bbc Document #: 52 Filed: 01/15/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 SCOTT MAHER,

        Plaintiff,                                             ORDER
 v.
                                                              18-cv-1061-bbc
 DOUG BELLILE,                                                App. No. 21-1038

        Defendant.


       Plaintiff Scott Maher has filed a notice of appeal from the court’s November 10, 2020

order. To date, however, plaintiff has not paid the appellate docketing fee. Although plaintiff

has filed a motion for leave to proceed without payment of the appellate filing fee, plaintiff

neglected to include a certified resident account statement (or institutional equivalent) as

required by the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2). Accordingly, the court

cannot consider plaintiff’s motion at this time.




                                            ORDER

       IT IS ORDERED that plaintiff Scott Maher may have until February 5, 2021 to either

(1) pay the $505 appellate docketing fee; or (2) submit a resident account statement for the

six-month period preceding the filing of the appeal in compliance with 28 U.S.C. § 1915(a)(2).

Failure to comply as directed may result in the dismissal of this appeal.

                      Entered this 15th day of January, 2021.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
